 

 

 

SECOND AMENDMENT TO

REALTY INCOME CORPORATION

2012 INCENTIVE AWARD PLAN

 

 

            THIS SECOND AMENDMENT TO THE REALTY INCOME CORPORATION 2012
INCENTIVE AWARD PLAN (this “Second Amendment”) is made and adopted by the Board
of Directors (the “Board”) of Realty Income Corporation, a Maryland corporation
(the “Company”) as of February 14, 2017.  Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed to them in
the Plan (as defined below).

 

RECITALS

 

            WHEREAS, the Company maintains the Realty Income Corporation 2012
Incentive Award Plan (the “Plan”);

 

            WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be
wholly or partially amended at any time or from time to time by the Board; and

 

            WHEREAS, the Company desires to amend the Plan as set forth herein.

 

            NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as
set forth herein.

 

AMENDMENT

 

1.                  Section 11 of the Plan is hereby amended to include a new
Section 11.10 as follows:

 

“11.10 Award Vesting Limitations.  Notwithstanding any other provision of the
Plan to the contrary, but subject to Section 14.2 of the Plan, Options and Stock
Appreciation Rights granted under the Plan shall vest no earlier than the
eighteen (18) month anniversary of the date the Award is granted; provided,
however, that, notwithstanding the foregoing, Options and Stock Appreciation
Rights that result in the issuance of an aggregate of up to 5% of the shares of
Common Stock authorized for grant under Section 3.1(a) may be granted to any one
or more Eligible Individuals without respect to such minimum vesting provisions.
Nothing in this Section 11.10 shall preclude the Administrator from taking
action, in its sole discretion, to accelerate the vesting of any Award in
connection with or following a Holder’s death, disability, [Termination of
Service] or the consummation of a Change in Control.”

2.                  This Second Amendment shall be and is hereby incorporated in
and forms a part of the Plan.

3.                  Except as expressly provided herein, all terms and
provisions of the Plan shall remain in full force and effect.

           

--------------------------------------------------------------------------------

 

            I hereby certify that the foregoing Second Amendment was duly
adopted by the Board of Directors of Realty Income Corporation on February 14,
2017.

 

 

                                                                       
By:       /s/ MICHAEL R. PFEIFFER

                                                           

Michael R. Pfeiffer

Executive Vice President,

General Counsel and Secretary

 

 